COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                              NOS. 2-08-033-CR
                                   2-08-034-CR
                                   2-08-035-CR
                                   2-08-036-CR


JASON LEE WILLIAMS                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Jason Lee Williams appeals from his convictions for burglary of

a habitation (two counts), fraudulent use or possession of identifying

information, and engaging in organized criminal activity. In one point, he argues

that the trial court erred by admitting testimony at the punishment phase


      1
          … See Tex. R. App. P. 47.4.
regarding the sentences received by Appellant’s codefendants and about the

criminal histories of Appellant’s family members. We affirm.

                                 Background

      Appellant entered an open plea of guilty to the charged offenses, and

punishment was tried to the trial court. Appellant offered testimony from his

mother, Jackie Williams; she generally testified that Appellant was a good

candidate for community supervision. On cross-examination, the State asked

Jackie about the sentences Appellant’s codefendants had already received;

Appellant did not object to this testimony. The prosecutor also asked Jackie,

“Nobody else in your family has been in trouble with the law, have they?”

Appellant objected as to relevance, and the trial court overruled his objection.

Jackie answered, “My son has a DWI, my other son” and that no family

member had “felony trouble.”

      The trial court sentenced Appellant to three concurrent twenty-year terms

for the burglary and organized crime convictions and one year for the fraudulent

use or possession of identifying information conviction. Appellant filed motions

for new trial in each case, in which he objected for the first time to Jackie’s

testimony about his codefendants’ sentences. The motions for new trial were

overruled by operation of law, and Appellant filed these appeals.




                                       2
                                    Discussion

      Although Appellant couches his sole complaint on appeal in terms of the

denial of his motions for new trial, his real complaint is that the trial court erred

by admitting Jackie’s testimony as set forth above. We review a trial court’s

decision to admit or to exclude evidence under an abuse of discretion standard.

Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim. App. 2000). We review

the denial of a motion for new trial under the same standard. State v. Herndon,

215 S.W.3d 901, 906–07 (Tex. Crim. App. 2007). A trial court does not

abuse its discretion as long as its decision is within the zone of reasonable

disagreement. Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App.

1990) (op. on reh’g).

      With regard to Jackie’s testimony about Appellant’s codefendants’

sentences, Appellant waived his complaint by failing to object to the testimony

at trial. To preserve a complaint for our review, a party must have presented

to the trial court a timely request, objection, or motion that states the specific

grounds for the desired ruling if they are not apparent from the context of the

request, objection, or motion. Tex. R. App. P. 33.1(a)(1); Mosley v. State, 983
S.W.2d 249, 265 (Tex. Crim. App. 1998) (op. on reh’g), cert. denied, 526 U.S.
1070 (1999).      To be timely, an objection must be raised at the earliest

opportunity or as soon as the ground of objection becomes apparent. Martinez

                                         3
v. State, 867 S.W.2d 30, 35 (Tex. Crim. App. 1993), cert.denied, 512 U.S.
1246 (1994). A motion for new trial will not preserve a complaint for appeal

if the defendant had an earlier opportunity to raise the complaint and failed to

do so.   Hardeman v. State, 1 S.W.3d 689, 690 (Tex. Crim. App. 1999).

Because Appellant did not object to the testimony in question and raised his

complaint for the first time in his motion for new trial, he failed to preserve the

complaint for our review. See Tex. R. App. P. 33.1(a)(1).

      With regard to Jackie’s testimony about her family’s criminal history,

Appellant did lodge a timely objection as to relevancy. Evidence is relevant if

it has any tendency to make the existence of any fact that is of consequence

to the determination of the action more probable or less probable than it would

be without the evidence. Tex. R. Evid. 401.

      Under the circumstances, we cannot say that the trial court’s decision to

overrule Appellant’s relevancy objection was beyond the zone of reasonable

disagreement. See Montgomery, 810 S.W.2d at 380. One of the issues before

the trial court was whether Appellant was a suitable candidate for community

supervision.   Jackie testified that if the trial court placed Appellant on

community supervision, he would work as a welder with his father and

grandfather. The character and criminal background of the family members

with whom Appellant would work and associate is arguably relevant to his

                                        4
suitability for community supervision. See, e.g., Tex. Code Crim. Proc. Ann.

art. 42.12, § 11(a)(3) (Vernon Supp. 2008) (listing “avoid[ing] persons . . . of

disreputable   or   harmful   character”       as   basic   condition   of   community

supervision). We therefore hold that the trial court did not abuse its discretion

by overruling Appellant’s relevancy objection and denying his motionS for new

trial on the same complaint.

                                   Conclusion

      Having overruled Appellant’s sole point, we affirm the trial court’s

judgments.

                                                PER CURIAM

PANEL: GARDNER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 12, 2009




                                           5